Citation Nr: 1143372	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-32 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for depression.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The appellant served on active duty from July 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Cleveland, Ohio (Tiger Team), Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee disorder and depression.  

Jurisdiction sits with the Montgomery, Alabama RO.  The appellant is unrepresented in this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that service connection is warranted for a left knee disorder and depression, based upon service incurrence.  He maintains that he was injured in service playing on the Base football team when someone stepped on his left knee with a pair of cleats.  He also maintains that he has depression as a result of harassment and racial injustice.  

At the outset, it is important to note that a review of the record reveals that the Veteran's service treatment records were unavailable for review because such records were possibly destroyed in a fire at the National Personnel Records Center.  In cases where an appellant's service treatment records are unavailable through no fault of the appellant, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2011).  In March 2007, VA notified the appellant of the type of evidence he could submit in connection with his claim.  

Additionally, a review of the record reveals that the appellant testified at a RO hearing in September 2008.  During that hearing, he indicated that he was treated at the Montgomery, Alabama VA Medical Center and that he was scheduled to be seen again regarding his left knee in October 2008.  However, the claims file only includes VA treatment records dated up to September 2008.  Any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VA outpatient treatment records related to the appellant's left knee disorder and depression from September 2008 to the present, if any, should be obtained and associated with the claims folder.  

2.  Following such development, the RO/AMC should review and readjudicate the claim for service connection for a left knee disorder and depression.  If any such action cited above does not resolve the claim, the RO/AMC shall issue the appellant a SSOC.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

